Title: From Thomas Jefferson to La Luzerne, 19 November 1788
From: Jefferson, Thomas
To: La Luzerne



Sir
Paris. Nov. 19. 1788

I have the honor to submit to your Excellency’s perusal some Observations on the Whale fishery, which tho printed to facilitate the reading, are meant to be communicated to his Majesty’s ministers only, as the details they contain are not proper to be further known. I have more confidence in my information relative to the English and American than the French fisheries. But your Excellency, possessing better information, will readily correct the errors into which I may have been led as to that, to vary the calculations accordingly, and to see whether they vary the result materially. I shall be happy if they contain any facts or considerations which may induce your Excellency to view, as I do, the interests of France and America as in no wise inconsistent in this matter. I inclose a translation also, but your Excellency’s knowledge of the language of the original will render the translation useless to you. I have the honour to be with sentiments of the most perfect esteem & respect your Excellency’s most obedient humble servant,

Th: Jefferson

